The parties shall file supplemental briefs within 42 days of the date of this order addressing: (1) whether, in the absence of an agreement for joint funding of a district court in districts of the third class where the court sits in only one political subdivision, all district funding units within the district have an independent obligation to fund the court; (2) whether the parties in this case agreed that the 45th District Court would be funded entirely by the City of Oak Park; and (3) whether revenue from fees collected for building operations and retiree benefits is subject to revenue sharing under MCL 600.8379(l)(c). The parties should not submit mere restatements of their application papers.